     Case 2:17-cv-01084-JAM-DMC Document 49 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MYCHAEL TYRONE SHANNON,                            No. 2:17-CV-1084-JAM-DMC-P
12                       Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 43, for injunctive

19   relief.

20                  The legal principles applicable to requests for injunctive relief, such as a

21   temporary restraining order or preliminary injunction, are well established. To prevail, the

22   moving party must show that irreparable injury is likely in the absence of an injunction. See

23   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

24   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

25   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

26   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

27   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

28   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an
                                                        1
     Case 2:17-cv-01084-JAM-DMC Document 49 Filed 08/25/21 Page 2 of 2


 1   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

 2   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

 3   however, issue an order against individuals who are not parties to the action. See Zenith Radio

 4   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking

 5   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

 6   prison renders the request for injunctive relief moot, unless there is some evidence of an

 7   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);

 8   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

 9                   In his motion, Plaintiff seeks an order directing the prison to provide him with

10   Preferred Legal User (PLU) status, which would entitle him to preferential access to the prison

11   law library. See ECF No. 43. The Court finds that injunctive relief is not warranted because

12   there is no possibility of irreparable injury absent the order Plaintiff seeks. A review of the

13   docket reflects that there are currently no pending filing deadlines which Plaintiff must meet. As

14   such, Plaintiff will not be injured by lack of access to the prison law library. Moreover, if the

15   Court issues an order requiring Plaintiff to act by a certain time, that order will itself entitle

16   Plaintiff to PLU status.

17                   Based on the foregoing, the undersigned recommends that Plaintiff’s motion, ECF

18   No. 43, for injunctive relief be denied.

19                   These findings and recommendations are submitted to the United States District

20   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
21   after being served with these findings and recommendations, any party may file written objections

22   with the Court. Responses to objections shall be filed within 14 days after service of objections.

23   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

24   Ylst, 951 F.2d 1153 (9th Cir. 1991).

25

26   Dated: August 24, 2021
                                                              ____________________________________
27                                                            DENNIS M. COTA
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          2
